Citation Nr: 0015527	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  98-12 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for right knee 
chondromalacia, status post partial meniscectomy, as 
secondary to service-connected status post partial 
meniscectomy and arthroscopy of the left knee with anterior 
cruciate ligament reconstruction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to October 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  


FINDINGS OF FACT

The veteran has not submitted competent evidence that any 
current right knee disorder is related to service, including 
his service-connected left knee disorder.  


CONCLUSION OF LAW

The veteran's claim for service connection for a right knee 
disorder as secondary to service-connected status post 
partial meniscectomy and arthroscopy of the left knee with 
anterior cruciate ligament reconstruction is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

A review of the service medical records (SMRs) is negative 
for findings referable to disability of the right knee.  
These records do show, however, that the veteran was seen for 
numerous left knee injuries.  A history of left knee trauma 
with pain and dislocation was reported at the time of 
separation examination.  

Service connection for left knee trauma with status post 
arthroscopy with meniscectomy, left medial meniscus, was 
established upon rating determination in July 1981. 

Records of VA inpatient and outpatient treatment, as well as 
reports of VA examinations dated from January 1981 to May 
1993, show treatment for a left knee disability without 
findings referable to a right knee disability.

This appeal ensued following a September 1997 rating decision 
which determined that the veteran's claim for service 
connection for right chondromalacia, status post partial 
meniscectomy as secondary to the service-connected left 
status post partial meniscectomy and arthroscopy with ACL 
reconstruction was not well grounded.  

The September 1997 decision was made based on review of 
private records dated from 1992 through 1996, to include a 
magnetic resonance imaging (MRI) study of the right knee in 
May 1996 and operative report also from May 1996.  These 
private records show that the veteran sought treatment on 
April 17, 1996, for complaints after sustaining an injury to 
the right knee at work when he climbed out of a cement truck 
on April 8, 1996.  He gave a medical history that included 4 
surgeries on the left knee, and he said that he felt it was 
going to be unstable.  It was noted that he had put his right 
knee down, slipped a little, and hyperextended it.  He had 
experienced immediate pain, developed effusion, and developed 
a limp.  He initially was seen in the emergency room where X-
rays were conducted, and he was issued crutches, a pain 
relieved, and a leg immobilizer.  

Examination showed 1+ effusion on the left, and a nontender 
patella.  There was negative Lachman's, negative anterior 
drawer, and no sag.  The veteran indicated that he had had no 
prior injuries to the right knee.  He could not squat nor 
could he fully extend, lacking the last 8-9 degrees.  He 
could flex to about 90 degrees, and then it was painful about 
the medial joint line.  Probable meniscus tear was assessed.  
A MRI of the right knee was interpreted as showing 
chondromalacia of the patella; moderate joint effusion 
associated with what was believed anterior horn lateral 
meniscal tear and probable occult injury as well as involving 
inferior articulating surface of the posterior horn.  There 
was also associated subacute bony injury anterolateral tibial 
plateau region without proven osteochondritis dissecans 
defect and evidence of old collateral ligament injuries with 
Pellegrini-Stieda syndrome.  

The record reflects that the veteran underwent right knee 
arthroscopy, and partial meniscectomy, on May 28, 1996.  He 
was seen for follow-up several times through August 1996.  

Upon VA orthopedic examination in May 1997, the examiner 
noted that the veteran's claim file was reviewed.  It was 
recorded that the veteran had suffered an injury to the left 
knee in 1979, as well as subsequent reinjuries.  The veteran 
was noted to have undergone left knee ACL reconstruction in 
1991 and now claimed that his right knee disorder was 
secondary to his left knee problems.  The examiner referred 
to a May 1994 outpatient treatment report that pertained to 
the left knee but made no mention as to any right knee 
problems.  The veteran reported onset of right knee pain in 
April 1995 when he stepped out of a truck and hyperextended 
it.  This resulted in pain and occasional swelling and 
popping.  There was no feeling of giving away.  He did not 
use braces for support for the right knee, but said that he 
experienced weakness and fatigability due to pain.  He had no 
incoordination of the right knee.  

Examination revealed that the appellant's gait was 
essentially normal.  He was able to rise up on his heels and 
toes.  He complained of pain in the ankles while walking on 
his heels.  Inspection of the right knee revealed multiple 
healed arthroscopy portals.  There was some tenderness of 
both medical and collateral joint lines.  McMurray's test was 
negative.  Cruciate and collateral ligaments were stable.  
There was no effusion and no crepitation.  Muscle strength 
was within normal limits.  The examiner noted that the 
veteran lacked 5 to 10 degrees of full extension and had 
further flexion to 105 degrees.  The examiner stated that 
there was no causal relationship or secondary nature of the 
right knee in relationship to the left knee.  A specific 
injury to the right knee in 1995 was noted.  X-rays of the 
right knee were interpreted as showing a spur formation along 
the superior aspect of the medial segment of the medial 
femoral condyle.  

At a personal hearing in September 1999, the veteran 
testified that he had experienced right knee symptoms prior 
to the actual right knee injury.  When he was seen for left 
knee problems, that knee was often compared to his right 
knee.  He said that he walked with a limp favoring the right 
knee as "all the pressure would go against my right knee 
when I'd hurt my left knee."  He said that two physicians 
had told him that it would be logical to conclude that his 
right knee injury was the result of his left knee disability.  
The hearing officer advised him to submit doctor's statements 
relating the right knee disability to the left knee injury, 
and he was further advised to discuss the needed evidence 
with his representative.

In October 1999, the hearing officer determined that the 
evidence of record did not support the veteran's contention 
that his right knee disability was related to his left knee.  
The appeal continues.  

Criteria and Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifested within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §  1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  

Disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  When aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected disorder, service connection is warranted for the 
degree of aggravation, but only that degree, over an above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

Analysis

In this case, the SMRs are negative for complaints, findings, 
or treatment of a right knee disorder.  Postservice records 
are similarly negative for clinical report of right knee 
symptomatology until after the right knee injury in 1995.  No 
clinical record in the claims file reports a causal 
relationship between the veteran's service-connected left 
knee disorder and the current right knee disorder.  In fact, 
a VA examiner specifically determined that no such 
relationship existed following examination in May 1997.  
Thus, the Board finds that the veteran's claim for service 
connection for a right knee disorder is not well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  

In further explanation, the Board point out that with respect 
to the first prong of Caluza, supra, it is noted that the 
medical evidence as outlined above shows that a right knee 
disorder exists.  Thus, that first element of a well-grounded 
claim.  The second prong of a well-grounded claim is met by 
the veteran's assertions.  However, the veteran has not 
presented any competent evidence that would establish a nexus 
between any current right knee disorder and his service-
connected left knee.  A well-grounded claim for service 
connection on a secondary based requires medical evidence of 
a nexus between the service-connected disorder and the 
current disability.  38 C.F.R. § 3.310.  

The veteran's hearing testimony and statements have been 
considered; however his lay assertions regarding the 
questions of medical diagnosis and causation are not 
supported by competent evidence and, as such, cannot 
constitute evidence to render the claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Tirpak, supra.  

As to the applicability of Allen, supra, (which, as mentioned 
earlier, stands for when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation,) the Board points out that this 
case is of no avail to the veteran as there is no competent 
evidence relating the current right knee disorder to the 
service-connected left knee disorder in any way, including by 
way of aggravation.  

Finally, as to the veteran's testimony that he was told by 
physicians that his left knee disorder would or did cause his 
right knee disability, the Board notes that a layman's 
account of a physician's statement, "filtered as it (is) 
through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Accordingly, the veteran's 
testimony to this extent is unreliable, and it cannot serve 
as an evidentiary predicate to well ground this claim.  

The Robinette Court held that 38 U.S.C.A. § 5103(a) imposes 
an obligation upon VA to notify an individual of what is 
necessary to complete the application in the limited 
circumstances where there is an incomplete application that 
references other known and existing evidence.  Robinette, 8 
Vet. App. at 79-80.  The nature and extent of that obligation 
depends on the particular circumstances of each case.  For 
instance, in Robinette, VA was on notice of a physician's 
statement as recounted by a veteran to VA.  Id. at 80.  In 
the instant case the veteran has referenced statements by 
various physicians relating his right knee disability to his 
service connected left knee disability.  The hearing officer 
satisfied VA's obligation under § 5103(a), by informing the 
veteran of the need to submit physicians' statements linking 
the right knee disability to the service-connected left knee 
disability.

In the absence of any competent evidence linking the claimed 
right knee disability to service or the service connected 
left knee disability, the Board finds that a well-grounded 
claim of service connection for a right knee disorder has not 
been presented.  It follows that the VA has no duty to assist 
the veteran in the development of his claim, and the appeal 
must be denied. 


ORDER

As a well-grounded claim has not been submitted, service 
connection for a right knee disability as secondary to the 
service-connected left knee disorder is denied.  




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

